Exhibit 10.20

TRANSITION AGREEMENT

This Agreement dated December 23, 2010 is between Bruce Nolop (“Executive”) and
E*TRADE Financial Corporation (the “Company”) (the “Parties”).

WHEREAS, the Parties entered into the Employment Agreement, dated as of
September 12, 2008 (the “Employment Agreement”), pursuant to which Executive
agreed to serve as the Company’s Chief Financial Officer until December 31,
2010, or until such earlier time as one of the Parties otherwise terminated the
relationship; and

WHEREAS, the Parties wish to set forth their intentions and commitments
regarding the transition of the Executive following the expiration of his
Employment Agreement on December 31, 2010.

1. Transition.

(a) The Parties hereby agree that Executive’s employment as Chief Financial
Officer of the Company will end on December 31, 2010 (the “Transition Effective
Date”) and, as of such date, the Employment Agreement will terminate by its
terms and no further amounts will be due under the Employment Agreement. Except
as set forth in clause (b) below, as of the Transition Effective Date, Executive
hereby resigns from any and all director, manager, officer, employee, or other
positions he may hold with the Company, its subsidiaries and any of its
affiliates.

(b) The Parties hereby agree that Executive’s employment with the Company will
continue in the capacity of Executive Advisor until [March 31, 2011] (the
“Transition Period”), unless Executive’s employment is otherwise terminated by
either Party prior to the end of the Transition Period.

(c) Executive agrees to assist in the transition of Executive’s responsibilities
to the new Chief Financial Officer during the Transition Period if and when
requested by the Company’s Chief Financial Officer.

2. Transition Compensation. In addition to continuing to receive his base salary
in effect as of December 2010, while he remains employed during the Transition
Period, Executive shall receive the following compensation:

(a) Executive will remain eligible to receive a cash bonus for 2010 performance,
payable no later than March 15, 2011, as determined by the Company’s
Compensation Committee.

(b) If Executive remains employed until March 31, 2011, or if the Company
involuntarily terminates Executive without Cause (as defined in the Employment
Agreement) prior to such date, Executive will receive a transition payment equal
to $250,000, payable within 30 days thereafter, subject to Executive having
signed and let become effective a release of claims in the form set forth on
Exhibit A hereto (the “Release”).



--------------------------------------------------------------------------------

(c) Upon completion of the Transition Period, Executive will receive the
following, subject to Executive having signed and let become effective the
Release:

(i) a lump sum cash severance payment equal to one times the sum of
(x) Executive’s annual base salary in effect as of December 2010 and
(y) Executive’s annual cash performance bonus at the target payment level in
effect for fiscal 2010, which payment shall be paid within 30 days following
termination of employment;

(ii) full accelerated vesting as of the end of the Transition Period (or, if
later, the effective date of the Release) of any options, restricted stock
awards, restricted stock units and other equity awards that are outstanding as
of December 31, 2010; and

(iii) reimbursement for the cost of medical coverage at a level equivalent to
that provided by the Company immediately prior to termination of employment,
through the earlier of: (A) 12 months following the Transition Period, or
(B) the time Executive begins alternative employment; provided that (x) it shall
be the obligation of Executive to inform the Company that new employment has
been obtained and (y) such reimbursement shall be made by the Company
subsidizing or reimbursing COBRA premiums or, if Executive is no longer eligible
for COBRA continuation coverage, by a lump sum payment based on the monthly
premiums immediately prior to the expiration of COBRA coverage.

For the avoidance of doubt, Executive shall not receive any new Company equity
awards after December 31, 2010 and shall not be eligible for participation in
the Company’s 2011 cash bonus program.

3. Tax Matters: All amounts referenced in Section 2 and elsewhere in this
Agreement shall be subject to any required tax withholding by the Company. The
payments under Section 2 are intended to qualify for the short-term deferral
exception to Section 409A of the Code and shall be paid no later than 2 and 1/2
months after the end of Executive’s taxable year in which the right to the
payment is no longer subject to a substantial risk of forfeiture. To the extent
any such amounts do not so qualify, Section 6(a) of the Employment Agreement is
hereby incorporated by referenced.

4. Continuing Agreements; Equity Agreements: Executive shall continue to be
bound by and comply with the Agreement Regarding Employment and Proprietary
Information and Inventions between the Company and Executive. Executive shall
retain his equity incentive awards on their existing terms, as set forth in the
applicable award agreements (as previously modified by the Employment
Agreement).

 

2



--------------------------------------------------------------------------------

5. Mutual Non-Disparagement; Disclosure of Agreement: During and following
Executive’s employment with the Company, Executive agrees that he shall not
disparage the Company or any of its current or future officers, directors,
employees with whom he is acquainted, or its current products or services, and
the Company agrees that it will not disparage Executive in the course of any
authorized internal or external communication, and the Company shall cause its
current and future directors and executive officers not to disparage Executive
and shall instruct its executive officers and directors to refrain from making
such statements and to instruct their respective representatives to so refrain.
Notwithstanding the foregoing, nothing contained in this Agreement shall
prohibit Executive or the Company from (x) responding publicly to incorrect,
disparaging or derogatory public statements to the extent reasonably necessary
to correct or refute such public statement or (y) making any truthful statement
to the extent (i) necessary with respect to any litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement or (ii) required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction over Executive or the Company.
Executive and the Company acknowledge that the Company will be required to
disclose this Agreement and its terms in its public filings with the SEC.

6. Dispute Resolution: Consistent with the Employment Agreement, in the event of
any dispute or claim relating to or arising out of this Agreement (including,
but not limited to, any claims of breach of contract, wrongful termination or
age, sex, race or other discrimination), Executive and the Company agree that
all such disputes shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in New York, New York in
accordance with its National Employment Dispute Resolution rules. Executive
acknowledges that by accepting this arbitration provision he is waiving any
right to a jury trial in the event of such dispute. In connection with any such
arbitration, the Company shall bear all costs not otherwise borne by a plaintiff
in a court proceeding. The prevailing party shall be entitled to recover from
the losing party its attorneys’ fees and costs incurred in any action brought to
enforce any right arising out of this Agreement.

7. Successors and Assigns: The provisions of this Agreement shall inure to the
benefit of and be binding upon the Company, Executive and each and all of their
respective heirs, legal representatives, successors and assigns. The duties,
responsibilities and obligations of Executive under this Agreement shall be
personal and not assignable or delegable by Executive in any manner whatsoever
to any person, corporation, partnership, firm, company, joint venture or other
entity. Executive may not assign, transfer, convey, mortgage, pledge or in any
other manner encumber the compensation or other benefits to be received by him
or any rights which he may have pursuant to the terms and provisions of this
Agreement.

8. Entire Agreement; Miscellaneous: This Agreement, any confidentiality,
proprietary rights and dispute resolution agreement between Executive and the
Company, and any agreement or plan concerning any stock options and other equity
awards issued to Executive, constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
negotiations and agreements,

 

3



--------------------------------------------------------------------------------

whether written or oral. This Agreement may not be altered or amended except by
a written document signed by Executive and an authorized representative of the
Company. Executive and the Company agree that this Agreement shall be
interpreted in accordance with and governed by the laws of the State of New
York.

9. Counterparts: This Agreement may be executed by the Company and Executive in
counterparts, each of which shall be deemed an original and which together shall
constitute one instrument.

 

Date: December 23, 2010     E*TRADE Financial Corporation       By:   /s/ Steven
Freiberg         Name:   Steven Freiberg         Title:   Chief Executive
Officer   Date: December 23, 2010    

                       /s/ Bruce Nolop

      Bruce Nolop  

 

4



--------------------------------------------------------------------------------

EXHIBIT A – Release of Claims

1. Full Release: In exchange for the benefits described in the Transition
Agreement, dated December 23, 2010 (the “Transition Agreement”), between Bruce
Nolop (“Executive”) and E*TRADE Financial Corporation (the “Company”) (the
“Parties”), Executive and his successors and assigns release and absolutely
discharge the Company and its subsidiaries and other affiliated entities, and
each of their respective shareholders, directors, employees, agents, attorneys,
legal successors and assigns of and from any and all claims, actions and causes
of action, whether now known or unknown, which Executive now has, or at any
other time had, or shall or may have, against those released parties arising out
of or relating to any matter, cause, fact, thing, act or omission whatsoever
occurring or existing at any time to and including the date of execution of this
Transition Agreement by Executive, including, but not limited to:

(a) claims relating to any letter or agreement offering Executive service or
employment with the Company, the Employment Agreement between Executive and the
Company dated as of September 12, 2008, the parties’ employment relationship,
the termination of that relationship, and any claims for breach of contract,
infliction of emotional distress, fraud, defamation, personal injury, wrongful
discharge or age, sex, race, national origin, industrial injury, physical or
mental disability, medical condition, sexual orientation or other
discrimination, harassment or retaliation, claims under the federal Americans
with Disabilities Act, Title VII of the federal Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 1981, the federal Fair Labor Standards Act, the
federal Executive Retirement Income Security Act, the federal Worker Adjustment
and Retraining Notification Act, the federal Family and Medical Leave Act, the
National Labor Relations Act, and applicable state statues preventing employment
discrimination,

(b) the Age Discrimination in Employment Act (subject to Section 3 below); or

(c) any other federal, state or local law, all as they have been or may be
amended, and all claims for attorneys fees and/or costs, to the full extent that
such claims may be released.

This Release does not apply to (i) claims which cannot be released as a matter
of law, including claims for indemnification under applicable state law,
(ii) any right Executive may have to enforce the Transition Agreement, including
the agreements that are incorporated by reference therein, (iii) any right or
claim that arises after the date of this Release, (iv) Executive’s eligibility
for indemnification and advancement of expenses in accordance with applicable
laws or the certificate of incorporation and by-laws of Company and/or its
subsidiaries, or any applicable insurance policy or (v) any right Executive may
have to obtain contribution as permitted by law in the event of entry of
judgment against Executive as a result of any act or failure to act for which
Executive, on the one hand, and Company or any other releasee hereunder, on the
other hand, are jointly liable. This Release does not amend any equity
compensation award agreement between Executive and the Company.

 

A-1



--------------------------------------------------------------------------------

2. All Claims Waived: Executive understands that he is releasing claims that he
may not know about. That is Executive’s knowing and voluntary intent even though
he recognizes that someday he may regret having signed the Transition Agreement
and this Release. Nevertheless, by signing the Transition Agreement and this
Release, Executive agrees that he is assuming that risk, and he agrees that the
Transition Agreement and this Release shall remain effective in all respects in
any such case. Executive expressly waives all rights he may have under any law
that is intended to protect him from waiving unknown claims.

3. Older Workers Benefit Protection Act: In accordance with the Older Workers
Benefit Protection Act, Executive understands and acknowledges that he has been
advised to consult an attorney before accepting the Transition Agreement and
signing this Release. Executive further understands and acknowledges that he has
at least 21 days to sign this Release by dating and signing a copy of this
Release and returning it to the Company, although it may be accepted at any time
within such period. Executive further understands that, once having signed this
Release, Executive will have an additional 7 days within which to revoke the
release of claims solely under the Age Discrimination in Employment Act (the
“ADEA Release”), by delivering written notice of revocation of the ADEA Release
to the Company’s EVP of Human Resources. If Executive revokes such ADEA Release
during such seven-day period, Executive will not be eligible for the payments
and benefits under Section 2 of the Transition Agreement.

EXECUTIVE UNDERSTANDS THAT HE IS ENTITLED TO CONSULT WITH, AND HAS CONSULTED
WITH, AN ATTORNEY PRIOR TO SIGNING THIS RELEASE AND THAT HE IS GIVING UP ANY
LEGAL CLAIMS HE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS RELEASE.
EXECUTIVE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN
EXCHANGE FOR THE BENEFITS DESCRIBED IN THE TRANSITION AGREEMENT.

 

Date: December 23, 2010         /s/ Bruce Nolop     Bruce Nolop

 

A-2